Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7, 11 and 13-14 are pending. Claims 1-7, 11 and 13-14 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 01/14/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejections of claims 1-10 in the non-final mailed 10/14/2021 are withdrawn. The claim amendments have overcome the rejection. 
The 103(a) rejection of claims 1-2, 7-9, 11 over ‘887 (CN106748887, Published 05-2017) and ‘331 (3,492,331, Patent date 01-1970) in the non-final mailed 10/14/2021 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 3, 5, 6, 10 and 12-13 over ‘887 (CN106748887, Published 05-2017) and ‘331 (3,492,331, Patent date 01-1970), as applied to claims 1-2, 7-9, and 11 and in further view of Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 5, Published 2009), Filtration Techniques (pages 3, Published 09-2019) and 
The 103(a) rejection of claim 4 over ‘887 (CN106748887, Published 05-2017) and ‘331 (3,492,331, Patent date 01-1970) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 5, Published 2009), Filtration Techniques (pages 3, Published 09-2019) and Fisherscientific (2 pages, Published 07-2012), as applied to claims 1-3, 5-9, 10-13 and in further view of Acid Base (8 pages, Published 06-2012), ‘015 (US Patent 3,175,015, Patent date 03-1965) and IKA (pages 2, Published 2011) in the non-final mailed 10/14/2021 is withdrawn. The claim amendments have overcome the rejection. 
The 103(a) rejection of claims 14 over ‘887 (CN106748887, Published 05-2017) and ‘331 (3,492,331, Patent date 01-1970), as applied to claims 1-2, 7-9, and 11 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968) in the non-final mailed 10/14/2021 is withdrawn. The claim amendments have overcome the rejection. Additionally, applicant’s arguments were persuasive regarding claim 11 and 12. See applicant’s arguments written pages 19-20.
The 103(a) rejection of claims 1-5, 7-9, 11, 14 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019) in the non-final mailed 10/14/2021 is withdrawn. The claim amendments have overcome the rejection. Additionally, 
The 103(a) rejection of claims 6, 10, 12-13 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019) as applied to claims 1-5, 7-9, 11, 14 in the above 103 rejection and in further view of Filtration Techniques (pages 3, Published 09-2019) in the non-final mailed 10/14/2021 is withdrawn. The claim amendments have overcome the rejection. Additionally, applicant’s arguments were persuasive regarding claim 11 and 12. See applicant’s arguments written pages 19-20.
The ODP rejection of claims 1-14 over US Applications 15/734,645, 17/111,726, 17/109,805, 17/109,893, 17/111,688, 17/111, 779, 17/111, 857, 17/111, 891 are withdrawn. The claim amendments have overcome the rejections.
The ODP rejection of claims 1-14 over US Application 17/111, 814 is withdrawn because of the signed and approved terminal disclaimer filed 02/22/2022.
	

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George Ellis on 02/18/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 1 is amended as follows.



Claims 8, 9 and 10 are canceled.

Allowable Subject Matter
Claims 1-7, 11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019).
352 teach the immediately below synthesis of a diamine hydrochloride composition using aqueous hydrochloride and a diamine.

    PNG
    media_image1.png
    308
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    622
    media_image3.png
    Greyscale


	However, 352 does not teach adjusting the water content to 700 ppm or less.
	It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
	/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628